 

 

 

 

 

 

Exhibit 10.31

IDACORP, Inc.

EXECUTIVE INCENTIVE PLAN

 

1.         PURPOSE

 

The purpose of the IDACORP, Inc. Executive Incentive Plan (the "Plan") is to
reinforce goals for profitable growth and continuation of a sound overall
financial condition of IDACORP, Inc. (the "Company") by providing incentive
compensation opportunities to selected key employees.  The Plan is designed to:

 

•         attract, retain and motivate key employees;

 

•         relate compensation to performance and financial results and

 

•         provide a portion of compensation in a variable rather than a fixed
form.

 

2.         DEFINITIONS

 

2.1          Award means, for a given calendar year, as to each Participant, an
award granted under the Plan with respect to such year that provides the
Participant an opportunity to earn an annual incentive payment under the Plan.

 

2.2          Board means the Board of Directors of the Company.

 

2.3          Cause means:

 

(a)          if the Participant is party to an employment or change in control
agreement that includes a definition of "Cause," the term "Cause" as defined in
such agreement or

(b)          if the Participant is not a party to an employment or change in
control agreement that includes a definition of "Cause," a Participant's (i)
willful and repeated refusal or failure to perform duties; (ii) willful or
intentional act that has injured (or could reasonably be expected to injure) the
reputation or business of the Company or a Subsidiary in any material respects;
(iii) continued or repeated absence, unless due to serious injury or illness;
(iv) conviction of (or pleading nolo contendere to) a felony; (v) commission of
an act of fraud, embezzlement, theft or gross misconduct against the Company or
a Subsidiary, (vi) violation of a material policy of the Company or a Subsidiary
or (vii) other action or inaction that the Company deems to constitute "Cause"
for purposes of the Plan.

2.4          Change in Control means the earliest of the following to occur:

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

(a)          any Person, excluding (i) the Company or any Subsidiary, (ii) a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company immediately prior to the transaction in substantially the same
proportions as their ownership of stock of the Company, (iii) an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary or (iv) an underwriter temporarily holding securities pursuant to an
offering of such securities ("Change in Control Person") is the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
20% or more of the combined voting power of the then outstanding voting
securities eligible to vote generally in the election of directors of the
Company; provided, however, that no Change in Control will be deemed to have
occurred as a result of a change in ownership percentage resulting solely from
an acquisition of securities by the Company;

(b)          consummation of a merger, consolidation, reorganization or share
exchange, or sale of all or substantially all of the assets, of the Company or
Idaho Power Company (a "Qualifying Transaction"), unless, immediately following
such Qualifying Transaction, all of the following have occurred: (i) all or
substantially all of the beneficial owners of the Company immediately prior to
such Qualifying Transaction beneficially own in substantially the same
proportions, directly or indirectly, more than 50% of the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors of the corporation or other entity resulting from such
Qualifying Transaction (including, without limitation, a corporation or other
entity which, as a result of such transaction, owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) (as the case may be, the "Successor Entity"), (ii) no Change in
Control Person is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 20% or more of the combined voting
power of the then outstanding voting securities eligible to vote generally in
the election of directors of the Successor Entity and (iii) at least a majority
of the members of the board of directors of the Successor Entity are Incumbent
Directors;

(c)          a complete liquidation or dissolution of the Company or Idaho Power
Company or

(d)          within a 24-month period, individuals who were directors of the
Board immediately before such period ("Incumbent Directors") cease to constitute
at least a majority of the directors of the Board; provided, however, that any
director who was not a director of the Board at the beginning of such period
shall be deemed to be an Incumbent Director if the election or nomination for
election of such director was approved by the vote of at least two-thirds of the
directors of the Board then still in office (i) who were in office at the
beginning of the 24-month period or (ii) whose election or nomination for
election was so approved, in each case, unless such individual was elected or
nominated as a result of an actual or threatened election contest or as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of any Change in Control Person other than the Board.

For avoidance of doubt, transactions for the purpose of dividing Idaho Power
Company's assets into separate distribution, transmission or generation entities
or such other entities as the Company or Idaho Power Company may determine shall
not constitute a Change in Control unless so determined by the Board.

2.5          Code means the Internal Revenue Code of 1986, as amended.

 

2.6          Committee means the Compensation Committee of the Board.

2

--------------------------------------------------------------------------------

 


 

 

 

 

 

2.7          Coverage Period means the period commencing on the date of a Change
in Control and ending on the last day of the calendar year in which the Change
in Control occurs.

 

2.8          Disability means termination of a Participant's employment with the
Company and/or its Subsidiaries, as applicable, if the Participant is eligible
to receive benefits under the Long-Term Disability Program maintained by the
Company or its Subsidiaries.

 

2.9          Employee means an individual who is on the payroll of the Company
or a Subsidiary, who is not covered by any collective bargaining agreement to
which the Company or any of its Subsidiaries is a party and is classified in the
payroll system as a regular, full-time, part-time or temporary employee.

 

2.10       Exchange Act means the Securities Exchange Act of 1934, as amended.

 

2.11       Participant means an Employee selected for participation in this
Plan.

 

2.12       Person shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act.

 

2.13       Pre-Change in Control Board means the Board, as composed prior to a
Change in Control.

 

2.14       Retirement means a Participant's termination from employment with the
Company and/or its Subsidiaries, as applicable, if the date of termination
occurs on or after attainment of any of the following: (a) age 62, (b) age 55
with 10 years of service or (c) 30 years of service.

 

2.15       Subsidiary means

 

(a)          any corporation more than fifty (50%) percent of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by the Company or one or more of its
Subsidiaries or by the Company and one or more of its Subsidiaries or

(b)          any partnership, limited liability company, association, joint
venture or similar business organization more than fifty (50%) percent of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

2.16       Target Award Amount means the amount payable if the Participant
achieves target performance levels pursuant to the Plan.

 

3

--------------------------------------------------------------------------------

 


 

 

 

 

3.         ADMINISTRATION

 

The Plan will be administered by the Committee, which is authorized to interpret
the Plan, select Employees who are eligible to be Participants, establish rules
and regulations necessary to administer the Plan and take all other actions it
determines are required for the proper administration of the Plan; provided,
however, that (a) the Committee will report on its actions to the Board and (b)
all Awards and payments pursuant to Awards shall be subject to Board approval. 
The Committee shall make recommendations to the Board regarding the terms,
conditions and amounts of Awards and any payments it determines should be made
with respect to Awards.

 

All actions, determinations, interpretations and decisions made by the Committee
and/or the Board regarding the Plan or its administration will be final,
conclusive and binding upon all parties concerned.  No member of the Committee
or the Board shall incur any liability by reason of any action or determination
made with respect to the Plan.

 

4.         PARTICIPATION

 

Employees that may be selected for participation in the Plan in a given calendar
year are those in a position to directly and significantly affect revenues,
profits or losses or operating efficiencies of the Company and/or Subsidiaries. 
Participants will be notified and provided a copy of the performance goals and
other criteria for Award determination.

 

Participants may be added to the Plan or removed from the Plan at any time
during the calendar year based on participation criteria previously approved by
the Committee, by virtue of promotion or new hire following the initial
eligibility designation or upon approval of the Committee.  Participation in the
Plan during a particular calendar year shall not entitle a Participant to
participation in the Plan in future years.

 

5.         DETERMINATION OF AWARDS

 

Subject to the terms of the Plan, Awards will be based upon performance goals
established under the Plan.  Awards may provide for payment of threshold,
target, maximum and/or other amounts.  Performance goals may relate to the
Company, Subsidiaries, business units or such other criteria as the Board shall
determine.  No Awards shall be paid under the Plan if Awards are not paid to
employees under the IDACORP, Inc. Employee Incentive Plan for the same calendar
year or if net income is less than the Board approved dividend for IDACORP
common stock for the calendar year to which the Award relates.  Awards need not
be uniform among Participants and may vary from year to year.

As soon as practicable after the end of each calendar year, the Committee shall
assess performance achievement levels relative to the pre-established
performance goals and shall recommend Award payment amounts for approval by the
Board.  The Committee's recommendation may reflect downward adjustment of Awards
(to zero) in light of such considerations as the Committee may deem relevant. 
An Award shall be deemed earned and vested only at such time as the Board has
approved payment of the Award to the Participant.

 

4

--------------------------------------------------------------------------------

 


 

 

 

 

When used in the attached Exhibit, the term "base salary" shall mean only the
Participant's annual base salary for the calendar year to which the Award
relates; the term base salary shall not include any amounts earned under any
incentive, bonus or other compensation or benefit plans.  If there is a change
during a calendar year to a Participant's base salary and/or Target Award Amount
after the Participant's base salary and/or Target Award Amount have been
established for the calendar year, unless the Board specifies a different
methodology, the Participant's Award for that calendar year will be determined
by calculating the Participant's Award using each base salary level and target
percentage, prorating each such amount based on the number of days during the
calendar year that the base salary level was paid and/or Target Award Amount was
applicable and adding each prorated Award amount.

 

6.         EFFECT OF TERMINATION OF EMPLOYMENT

 

(a)          If a Participant's employment is terminated for any reason other
than Retirement, death or Disability, except as provided in Section 7 herein and
unless otherwise determined by the Committee, (i) with respect to the
Participant's Award relating to the calendar year in which the employment
termination occurs, such Award will be cancelled and the Participant will not be
eligible to receive a payment under the Plan with respect to that calendar year
and (ii) with respect to the Participant's Award relating to the prior calendar
year (if such Award was either not yet approved or approved but not yet paid as
of the date of employment termination), such Award will remain in effect, the
amount payable to the Participant (if any) shall be determined in accordance
with Section 5 hereof based on actual performance through the end of the prior
calendar year and any amount payable to the Participant shall be paid pursuant
to Section 8 hereof at the same time such amount would have been paid had the
Participant remained employed through the payment date. 

(b)          Except as otherwise provided in Section 7 herein, if a
Participant's employment is terminated due to Retirement, death or Disability,
(i) with respect to the Participant's Award relating to the calendar year in
which the employment termination occurs, (A) such Award shall remain in effect,
(B) the amount payable to the Participant (if any) shall be determined by
multiplying (I) the amount that would have been paid if the Participant had
remained employed through the payment date, determined in accordance with
Section 5 hereof based on actual performance through the end of the calendar
year, by (II) a fraction, the numerator of which equals the number of days the
employee worked in the calendar year in which the termination of employment
occurs and the denominator of which is 365 and (C) any amount payable to the
Participant shall be paid pursuant to Section 8 hereof at the same time such
amount(s) would have been paid had the Participant remained employed through the
payment date and (ii) with respect to the Participant's Award relating to the
prior calendar year (if such Award was either not yet approved or approved but
not yet paid as of the date of employment termination), (A) such Award shall
remain in effect, (B) the amount payable to the Participant (if any) shall be
determined in accordance with Section 5 hereof based on actual performance
through the end of the calendar year to which the Award relates and (C) any
amount payable to the Participant shall be paid pursuant to Section 8 hereof at
the same time such amount would have been paid had the Participant remained
employed through the payment date.

(c)          No Award shall be paid to a Participant whose employment is
terminated for Cause.

5

--------------------------------------------------------------------------------

 


 

 

 

 

(d)          For purposes of the Plan, (i) transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) and transfer of employment to a Successor Entity or other
successor of the Company or a Subsidiary shall not be deemed a termination of
employment unless so determined by the Committee and (ii) if a Participant is
employed by the Company and a Subsidiary or more than one Subsidiary, a
Participant shall not be deemed to have terminated employment unless the
Participant's employment with each such entity terminates.

 

7.         CHANGE IN CONTROL

 

(a)          If a Change in Control involving a Successor Entity occurs, the
Pre-Change in Control Board may require that the Successor Entity (i) assume or
otherwise continue all or any part of the Awards that are outstanding at the
time of the Change in Control or (ii) substitute outstanding Awards with awards
that are no less favorable to Participants (as determined in the sole discretion
of the Pre-Change in Control Board).

(b)          If a Successor Entity refuses to assume or continue such Awards or
to provide substitute awards that are deemed acceptable by the Pre-Change in
Control Board or if a Change in Control not involving a Successor Entity occurs
and the Pre-Change in Control Board determines that the Change in Control would
adversely affect outstanding Awards, the Pre-Change in Control Board, in its
sole discretion, may (i) with respect to outstanding Awards that relate to the
calendar year in which the Change in Control occurs, deem all or a portion of
the outstanding Awards vested (at target or another level determined by the
Pre-Change in Control Board), (ii) with respect to outstanding Awards that
relate to the prior calendar year and that were either not yet approved or
approved but not yet paid as of the date of the Change in Control, provide for
the accelerated vesting of the outstanding Awards (at target or another level
determined by the Pre-Change in Control Board) or (iii) take such other action
with respect to outstanding Awards, which action need not be consistent among
Participants, as it deems appropriate (including taking no action).

(c)          The Pre-Change in Control Board may make or cause to be made such
changes to performance goals and other terms of Awards as it may deem
appropriate to reflect or adjust for changes resulting from a Change in Control.

6

--------------------------------------------------------------------------------

 


 

 

 

 

(d)          If a Participant's employment is terminated for any reason other
than Cause during the Coverage Period, (i) with respect to outstanding Awards
that relate to the calendar year in which the Change in Control occurs, the
Participant shall be vested in either (A) a prorated Award determined by
multiplying the Participant's Target Award Amount (or another amount determined
by the Pre-Change in Control Board) by a fraction, the numerator of which equals
the number of days the employee worked in the calendar year in which the
termination of employment occurs and the denominator of which is 365 or (B) if
so determined by the Pre-Change in Control Board, a full Award in an amount
determined by the Pre-Change in Control Board and (ii) with respect to
outstanding Awards that relate to the prior calendar year and that were either
not yet approved or approved but not yet paid as of the date of the Change in
Control, the Pre-Change in Control Board, in its sole discretion, may provide
for the accelerated vesting of outstanding Awards (at target or another level
determined by the Pre-Change in Control Board).

(e)          Any Award vested pursuant to this Section 7 shall be paid on the
date selected by the Pre-Change in Control Board, provided that such date shall
in no event be later than the earlier of (i) the date such payment would have
been made in the ordinary course and (ii) 2½ months following the event
triggering the payment (i.e., the Change in Control or termination of
employment).

(f)           Notwithstanding anything to the contrary contained in the Plan, no
payment or distribution under the Plan or pursuant to an Award that (i) is
determined by the Company to be deferred compensation subject to Section 409A of
the Code and (ii) would be distributed because of a Change in Control shall be
so distributed because of the Change in Control pursuant to this Section 7
unless the distribution qualifies under Section 409A(a)(2)(A)(v) of the Code as
a distribution upon a change in ownership or effective control or a change in
the ownership of a substantial portion of assets or otherwise qualifies as a
permissible distribution under Section 409A of the Code.  To the extent an
amount would have been distributed because of a Change in Control pursuant to
this Section 7, but the distribution is prohibited by the prior sentence, the
Award shall nevertheless vest pursuant to subsection (b) of this Section 7 as of
the date of the Change in Control (except to the extent it would violate Section
409A of the Code), but distribution of such vested amounts shall not occur until
the event or date distribution would have occurred absent the Change in Control.

8.         PAYMENT OF AWARD

 

Except as otherwise provided in Section 7, Awards shall be paid as promptly as
practicable after the Board has approved the Award payments; provided, however,
that the payment date shall in all events be between January 1 and March 15 of
the calendar year following the calendar year to which the Award relates.  All
Award payments shall be in cash in a lump sum.

 

The Company or Subsidiary, as the case may be, shall deduct from all payments
made under the Plan an amount necessary to satisfy federal, state and or local
tax withholding requirements.  Amounts paid under the Plan will be considered in
the calculation of benefits under the Idaho Power Company Retirement Plan and
the Idaho Power Company Employee Savings Plan for eligible participating
employees.

 

9.         PLAN IS NOT A CONTRACT

 

No provision of the Plan nor any document describing the Plan or establishing
rules or regulations regarding the Plan's administration shall be deemed to
confer on any Participant the right to continue in the Company's or Subsidiary's
employ nor shall any such provision or document affect the right of the Company
or any Subsidiary to terminate any Participant's employment.

 

10.       AMENDMENT AND TERMINATION OF THE PLAN

 

7

--------------------------------------------------------------------------------

 


 

 

 

 

The Board reserves the right to amend, suspend or terminate the Plan and any
Award under the Plan at any time in whole or in part, for any reason, and
without the consent of any Participant or other person; provided, however, that,
except as provided in Section 7, the Plan and any Award under the Plan may not
be amended, suspended or terminated during the Coverage Period without the
written consent of each Participant whose Award would be affected by the
amendment.

 

11.       SECTION 409A

 

To the extent applicable to an Award that provides for the payment of deferred
compensation subject to Section 409A of the Code, it is intended that the Plan
will comply with Section 409A of the Code and any regulations and guidance
issued thereunder, and the Plan shall be interpreted accordingly.  To the extent
an Award is subject to Section 409A of the Code and payment of deferred
compensation pursuant to the Award is to be made because of the Participant’s
termination of employment, notwithstanding anything to the contrary contained in
the Plan, no payment shall be made due to Participant’s termination of
employment unless and until Participant has experienced a separation from
service, as that term is used in Section 409A(a)(2)(A)(i) of the Code (a
“Separation from Service”) with the Company.  Notwithstanding anything contained
herein to the contrary, if it is determined that any payments to be made upon a
Separation from Service constitute deferred compensation for purposes of Section
409A of the Code and the Participant is a “specified employee,” as determined
under the Company’s policy for determining specified employees, on the date on
which the Separation from Service occurs, no such payments shall be made before
the date that is six months following the Participant’s Separation from Service
unless the Participant dies during such six-month period, in which case payment
may be made as soon as practicable (but not more than 60 days) after the
Participant’s death.

 

12.       PLAN BINDING ON SUCCESSOR ENTITIES

 

All obligations of the Company or any Subsidiary under the Plan shall be binding
on any successor to the Company or any Subsidiary, respectively, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, reorganization or other transaction involving all or
substantially all of the business and/or assets of the Company or any
Subsidiary.  References to the Company or Subsidiary in the Plan shall be deemed
to refer to the successors thereto, as applicable.

 

13.       EFFECTIVE DATE

 

The Plan shall become effective January 1, 2007 and shall remain in effect until
terminated by the Board.

 

8

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT A

IDACORP, Inc. Executive Incentive Plan 2008 Goals

HOW THE PLAN WORKS

The Plan consists of a combination of Operational and Customer Service goals for
Idaho Power Company, Net Income targets for Idaho Power Company and Net Income
targets for IDACORP.  The intent of the Plan is to focus on key areas management
can impact while maintaining a means of additional profit sharing should Net
Income exceed expected performance.

The weightings for the three areas are as follows:

•         Operational/Customer Service Goals – 40%

•         Net Income at Idaho Power Company – 40%

•         IDACORP Consolidated Net Income – 20%

 

The total payout will be based on predetermined participation levels approved by
the Board.  The amount of incentive to be awarded each participant will be
calculated by multiplying the approved incentive percentage by the combined
multiplier times the base salary.

I.          Operational/Customer Service Goals

A.        Customer Satisfaction

The Customer Relationship Index (CRI) details the company's performance through
the eyes of the customer and is based on a rolling 4-quarter average for the
period beginning January 1, 2008 through December 31, 2008.  The index consists
of 5 specific questions asked of our customers by an independent survey company
and addresses issues such as overall satisfaction, quality, value, advocacy and
loyalty.  The CRI goal for 2008 is as follows: 

Performance Level

CRI Goal

Qualifying Multiplier

Threshold

%

7.5%

Target

%

15%

Maximum

%

30%

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

B.        Other Operations and Maintenance Expense (Other O&M Expense)

Operational and strategic goals help management focus on effective use of assets
and capital.  The operational target will be to manage to budgeted levels of
forecasted amounts.  For 2008 the goal is as follows:

Performance Level

Other O&M   Expense

Qualifying Multiplier

Threshold

$

7.5%

Target

$

15%

Maximum

$

30%

 

Other O&M Expense will be other operation expense (excluding third party
transmission expense, short-term employee and executive incentive expense and
fixed cost adjustment) and maintenance expense.

C.        Network Reliability

This goal will be measured using the number of interruptions greater than 5
minutes in duration experienced by Small and Large General Service Customers
("Customers").  In addition to the required performance levels below, this
metric contains a hurdle of no more than 10% of Customers subjected to more than
6 interruptions.  If this hurdle is not passed, the payout for the Network
Reliability goal will be zero.

Performance Level

Interruptions

Qualifying Multiplier

Threshold

 

5%

Target

 

10%

Maximum

 

20%

 

2

--------------------------------------------------------------------------------

 


 

 

 

 

 

II.         Idaho Power Company Net Income

Performance Level

Idaho Power Company Net Income

Qualifying Multiplier

Threshold

$

20%

Target

$

40%

Maximum

$

80%

 

Net Income is defined as Net Income reported in the audited year-end financial
statements, exclusive of short-term employee and executive incentive expense
(net of tax) as a result of performance under the IDACORP Consolidated Net
Income goals.  The target amounts are those amounts reported after considering
all applicable incentive amounts.

III.        IDACORP Consolidated Net Income

Performance Level

Consolidated IDACORP Net Income

Qualifying Multiplier

Threshold

$

10%

Target

$

20%

Maximum

$

40%

 

IDACORP Consolidated Net Income is defined as Net Income reported in the audited
year-end financial statements.  The target amounts are those amounts reported
after considering all applicable incentive amounts. 

 

3

--------------------------------------------------------------------------------

 

 